United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 30, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10953
                         Summary Calendar



GREGORY D. ROWE,

                                    Plaintiff-Appellant,

versus

MENTAL HEALTH MENTAL RETARDATION,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CV-193-A
                      --------------------

Before JOLLY, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM:*

     Gregory D. Rowe moves this court for leave to proceed in

forma pauperis ("IFP") in this appeal from the district court's

dismissal of his discrimination suit for failure to prosecute.

Rowe failed to pay the filing fee after the district court

determined that he should not be granted IFP status because Rowe

had abused the IFP process by providing inconsistent information

in his IFP declarations and filing frivolous suits in the past.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10953
                                  -2-

     Rowe's motion for IFP fails to address the district court's

rationale for dismissing the suit.    Although this court liberally

construes pro se briefs, see Haines v. Kerner, 404 U.S. 519, 520

(1972), even pro se litigants must brief arguments in order to

preserve them.    Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).    By failing to discuss the district court's rationale for

dismissing his complaint, Rowe has abandoned the issue, and it is

the same as if he had not appealed the judgment.     See Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th

Cir. 1987).

     Because Rowe has failed to demonstrate that he will raise a

nonfrivolous issue on appeal, his motion to proceed IFP is

denied.   See FED. R. APP. P. 24(a); Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982).    The appeal is without merit and is

dismissed as frivolous.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.

     MOTION FOR IFP DENIED; APPEAL DISMISSED.